Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (US 2019/0278293) in view of Totty (US 2020/0302681).
As per claims 1 and 15, Levinson teaches, an electronic device and method for determining a semantic grid of an environment of a vehicle (Levison, fig.1, 118 Semantic information, and the grid represented by 230, ¶[0038] “polygons of the mesh 230” in fig.2 ), the electronic device being configured to: receive first image data of an optical sensor (Levison, ¶[0027] “the decimation component 112 can select regions based on a color of object represented by the polygon (e.g., based on image data),” and ¶[0036] “For example, the one or more sensors may be one or more radar sensors, one or more ultrasonic transducers, one or more imagers (e.g., stereoscopic cameras, depth cameras, etc.)” optical sensors represented by the cameras), the first image data comprising a 2D image of the environment, perform a semantic segmentation of the 2D image  (Levison, fig.1 Semantic Information and boundary 118 represent semantic segmentation of the 2D image, the combination of the 2D images make up the 3D) and project the resulting semantic image into at least one semantic plane (Levison, ¶[005] “[0005] FIG. 3 is a pictorial flow diagram of an example process for decimating a mesh based on classification information (e.g., semantic information), in accordance with embodiments of the disclosure.” The classification represents semantic plane, as it is putting semantic into a plane by classifying “semantic information”. Semantic is being represented as  ), receive an occupancy grid representing an allocentric bird eye's view of the environment (Levison, fig.5, ¶[0072] “An example 524 shows the vehicle 414 performing localization operations to determine a location and/or orientation of the vehicle 414 with respect to the third decimated mesh 516.” This represents an allocentric bird eye’s view of the environment as seen by the angle lines, and the occupancy grid is all things around), wherein the control device further comprises: a neural network configured to determine a semantic grid by fusing the occupancy grid with the at least one predetermined semantic plane (Levison,  ¶[0083] “As described herein, an exemplary neural network is a biologically inspired algorithm which passes input data through a series of connected layers to produce an output. Each layer in a neural network may also comprise another neural network, or may comprise any number of layers (whether convolutional or not). As may be understood in the context of this disclosure, a neural network may utilize machine learning, which may refer to a broad class of such algorithms in which an output is generated based on learned parameters.” Semantic grid would be the mesh of fig. 2 230, and the occupancy grid would be what is in the image as in 204 the environment and 122 fig.1 all that is happening in the environment. The at least one predetermined semantic plane would be the classification which would all end up in in the final analysed mesh image).
Levison doesn’t clearly teach, however Totty teaches, occupancy grid with a predetermined semantic plane ( Totty, ¶[0083] “generating a point cloud and identifying planes based on the point cloud as the planar surfaces (e.g., associated with a predetermined set of semantic labels, such as “floor,” “wall,” or “ceiling”; planes at the room extrema;” and the grid would be the space, the a predetermined semantic plane is represented by a predetermined set of semantic labels). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Levison with Totty’s ability to have an occupancy grid with a predetermined semantic plane. 
The motivation would have been to improve the classification of objects. 

As per claim 2, Levison in view of Totty teaches, the electronic device according to claim 1, wherein the semantic image is projected to the semantic plane by transforming the coordinate system of the semantic image such that it matches with the coordinate system of the occupancy grid (Levison, fig.2 in order to come with the semantic plane, there must be coordinates for the image to line up, and fig.3 as can be see “first classification…” and the curb would be part of the occupancy grid ).

As per claim 3, Levison in view of Totty teaches, the electronic device according to claim 1, wherein the at least one predetermined semantic plane is parallel to an allocentric bird eye's view and/or parallel to the ground plane with a predetermined distance to the ground plane, and/or the at least one predetermined semantic plane overlaps the occupancy grid in the allocentric bird eye's view ( Levison, fig.3 depending on the view all these situations can happen, for example the curb being parallel to the ground plane, or the sidewalk being part of that predetermined sematic plane and is parallel to the bird’s eye view).

As per claim 4, Levison in view of Totty teaches, the electronic device according to claim 1, wherein the resulting semantic image is projected into a plurality of predetermined parallel semantic planes, each having a different predetermined distance to the ground plane (Levison, fig.4 450 region would be part of a plane a predetermined plane and in 2D it would in parallel with other part of the image   ).

As per claim 5, Levison in view of Totty teaches, the electronic device according to claim 1, wherein the 2D image is segmented by assigning each image pixel with a semantic label (Levison, ¶[0031] “ semantic information (e.g., associated with regions or individual polygons or elements)” the definition of segmented is assigning each image pixel a semantic label, for example a classification and ¶[009] “[0009] FIG. 7 depicts an example process for decimating a mesh based on classification information (e.g., semantic information), as discussed herein.” semantic information would be at a pixel level labeling and that is the definition as such to one of ordinary skill in the art).

As per claim 6, Levison in view of Totty teaches, the electronic device according to claim 1, wherein the at least one semantic plane comprises a plurality of plane cells, each plane cell comprising a semantic label, and/or the semantic planes comprise each a plurality of plane cells, wherein each pixel of the semantic image is assigned to a plane cell in at least one of the semantic planes (Levison,  ¶[0031] “ semantic information (e.g., associated with regions or individual polygons or elements)” the definition of segmented is assigning each image pixel a semantic label, for example a classification and ¶[009] “[0009] FIG. 7 depicts an example process for decimating a mesh based on classification information (e.g., semantic information), as discussed herein.” semantic information would be at a pixel level labeling and that is the definition as such to one of ordinary skill in the art. Meaning semantic information is that classification of the pixels by definition)

As per claim 7, Levison in view of Totty teaches, the electronic device according claim 1, wherein the occupancy grid comprises a plurality of occupancy grid cells, each indicating an occupancy state (Levison, fig.4 the cells would be in each of the regions  ).

As per claim 8, Levison in view of Totty teaches, the electronic device according to claim 7, wherein the neural network is configured to: fuse the occupancy grid with the plurality of predetermined semantic planes by estimating at least one of the plane cells in the semantic planes which matches with an occupancy grid cell (Levinson, ¶[0023] “tangent plane estimation,” represents estimating at least one of the plane cells in the semantic planes which matches with an occupancy grid cell, as each plane would contain cells and they are in planes, and would match where there is an occupancy grid cell).

As per claim 10, Levison in view of Totty teaches, the electronic device according to claim 1, wherein the control device further comprises: a further neural network configured to perform a semantic segmentation of the 2D image (Levison, ¶[0083] “As described herein, an exemplary neural network is a biologically inspired algorithm which passes input data through a series of connected layers to produce an output. Each layer in a neural network may also comprise another neural network, or may comprise any number of layers (whether convolutional or not). As may be understood in the context of this disclosure, a neural network may utilize machine learning, which may refer to a broad class of such algorithms in which an output is generated based on learned parameters.” The connected layers would be semantic segmentation of the 2D image).

As per claim 11, Levison in view of Totty teaches, the electronic device according to claim 1, wherein the neural network is a convolutional—deconvolutional geometry fusion network (Levinson, ¶[0110] “At operation 706, the process can include obtaining classification information (e.g., semantic information, geometry, distance, location, time, etc.) associated with the sensor data. In some instances, the operation 706 can include receiving the semantic information from the vehicle 602, and in some instances, the operation 706 can include generating the semantic information based on raw or processed sensor data at the computing device(s) 632.“ the classification information being geometry represents geometry fusion network as every layer goes passed the neural network see ¶[0083]   ).

As per claim 12,  Levison in view of Totty teaches, the electronic device according to claim 1, wherein the semantic grid comprises a plurality of cells, each cell being assigned with a semantic information, the semantic information in particular comprises a semantic class and a probability for each class (Levison, ¶[0042] “A mesh detail 304 illustrates a close-up of a portion of the mesh 302. The mesh detail 304 illustrates a region 306 associated with a first semantic classification (e.g., a first semantic classification region) and a region 308 associated with a second semantic classification (e.g., a second semantic classification region). As illustrated, the region 306 is associated with a semantic classification of “curb,” while the region 308 is associated with a semantic classification of “road.” Further, the regions 306 and 308 are separated by a boundary 310.” A classification system would inherently have a threshold of when something is classified in one thing versus the other).

As per claim 13, Levison in view of Totty teaches, a system for determining a semantic grid of an environment of a vehicle, comprising: an electronic device according to claim 1, an optical sensor, configured to generate first image data comprising a 2D image of the environment, and an active sensor configured to generate second data comprising a 3D point cloud of the environment representing a plurality of scan areas distributed over the environment (Levison, ¶[0028] “By way of example and without limitation, a 3D mesh may include 1,000,000 polygons. The decimation component 112 can generate a decimated mesh by selecting a decimation operator (e.g., quadratic edge collapse) and a decimation level (e.g., 70%) such that the decimated mesh generated using the quadratic edge collapse decimation operator includes 700,000 polygons” polygons are 2D and 3D is the mesh).

As per claim 14, Levison in view of Totty teaches, the system according to claim 13, wherein the optical sensor is a monocular camera or a set of monocular cameras ( Levison,  ¶[0036] “one or more imagers (e.g., stereoscopic cameras, depth cameras, etc.),” multiple cameras represents monocular cameras).

 Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitations “an overlapping occupancy grid cell with the semantic label of the selected plane cell.” were not found in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/